455 F.2d 989
In the Matter of LEHIGH VALLEY RAILROAD COMPANY, Debtor.Appeal of COMMONWEALTH OF PENNSYLVANIA and PennsylvaniaPublic Utility Commission.
No. 71-2164.
United States Court of Appeals,Third Circuit.
Argued March 9, 1972.Decided March 10, 1972.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.
Gordon P. MacDougall, Washington, D. C., Philip P. Kalodner, Pennsylvania Public Utility Commission, Harrisburg, Pa., for appellants.
William R. Traub, Philadelphia, Pa., for appellees, John F. Nash and Robert C. Haldeman, Trustees of Lehigh Valley R. Co.
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have carefully considered all the contentions presented by the various Appellants by briefs and oral argument in this expedited appeal.  We do not find them persuasive to require that Order No. 61 of the Bankruptcy Court be vacated.


2
The Order No. 61 of the Bankruptcy Court will be affirmed.